Title: From George Washington to John Francis, 14 August 1799
From: Washington, George
To: Francis, John



Sir,
Mount Vernon 14th August 1799

It is reported, & generally believed, that the Houses I am building in the Federal City are engaged to you.
To your having the houses I have no objection, nor should I have any to the prevalence of the report, if a specific agreement had ever taken place. But as this is not the case, and until it happens may, & doubtless will be injurious to me, inasmuch as they may prevent applications from others, it has become necessary that this matter should be clearly understood.
It is not my intention, nor is it my wish, on the one hand, to ask an unreasonable rent; on the other hand, I am not disposed to be a loser by that building. I have made the best enquiries my opportunities have afforded, into the expectations of others with respect to Rents, & find none who are inclined to let their property in the Federal City or any where else indeed, for less than seven & an half prcent on the whole expenditure: to which they add the taxes thereon, & that of Insurance against Fire. Some, I am told, will not accept of this as an equivalent Rent, because it will give them little (if any more they say) than common interest for their money; when it is well known that the ware & Tare of houses require much more.
Upon the terms, however, herementioned (having no pecuniary inducement to build) you may become the occupant of my lots and the Improvements thereon in the Federal City; keeping them in repair as is customary; and it rests with you to say yea, or nay, to make it a bargain, or otherwise. The whole amount of the cost can,

& shall be shewn to the minutest fraction, to whomsoever is disposed to accede to these terms; because the prices of the lots are known, & every thing being new, ⟨illegible⟩ are ready, & can easily be shewn to any one.
You may reasonably, and justly suppose that the Lots are obtained upon the best terms, because building ⟨illegible⟩ the condition thereof; and because the materials were procured without credit, for I pay on demd for them, & the Workmens wages. All parts of the Work will, I persuade myself, from the character of the Undertaker, be well executed, and in a neat & handsome, but not costly style.
With this explanation & information, you will be enabled to give a definitive answer: which I shall shortly expect, that I may know whether to consider you as a Tenant or not. One of the Houses, by contract is to be finished in November next—the other in March following. I am Sir Yr very Hble Servt

Go: Washington

